EXHIBIT A

Case 2:20-cv-04038-NKL Document 1-1 Filed 03/06/20 Page 1 of 26
Case.net: 20CW-CV00147 - Docket Entries Page 1 of 1

Ce INTO TINT ITIL EY <oseccoosey cocrsoarsencset ®t,

 

 

 

 

JudicialLinks | eFiling | Help | ContactUs | Print Logon
20CW-CV00147 - ALFONSO BOLDEN V ARAMARK UNIFORM ET
AL (E-CASE)

 

 

 

 

          

( Parties & / Docket Charges, =m ea Service ~ Filings [ Scheduled jj Civil r
Heater | anos Entries | & Sentences Information Due Hearings & Trials | Judgments

This information is provided as a service and is not considered an official court record.

Sort Date Entries: © Descending O Display Options: All Enquies v
Ascending

   

 

Execution

02/03/2020 Summons Issued-Circuit
Document ID: 20-SMCM-87, for ARAMARK UNIFORM & CAREER APPAREL LLC.

01/31/2020 Filing Info Sheet eFiling

Filed By: CYRUS C DASHTAKI
Motion for Change of Venue

Filed By: CYRUS C DASHTAKI

On Behalf Of: ALFONSO BOLDEN
Summons Req-Serv by Mail

Filed By: CYRUS C DASHTAKI
Pet Filed in Circuit Ct

Filed By: CYRUS C DASHTAKI
Judge Assigned

 

Case.net Version 5.14.0.17 Return to Top of Page Released 11/25/2019

Case 2:20-cv-04038-NKL Document 1-1 Filed 03/06/20 Page 2 of 26
https://www.courts.mo.gov/casenet/cases/searchDockets.do 3/6/2020
IN THE 13TH JUDICIAL CIRCUIT COURT, CALLAWAY COUNTY, MISSOURI

 

 

 

 

 

Judge or Division: Case Number: 20CW-CV00147
JODIE C ASEL
Plaintiff/Petitioner: Plaintiff’s/Petitioner’s Attorney/Address:
ALFONSO BOLDEN CYRUS C DASHTAKI

5205 HAMPTON AVE

ys. | SAINT LOUIS, MO 63109

Defendant/Respondent: Court Address:
ARAMARK UNIFORM & CAREER APPAREL 10 E. STH ST
LLC FULTON, MO 65251
Nature of Suit:
CC Employmnt Disermntn 213.111 (Date File Stamp)

 

 

 

Summons for Service by Registered or Certified Mail

 

The State of Missouri to: ARAMARK UNIFORM & CAREER APPAREL LLC d/b/a ARAMARK UNIFORM SERVICES
Alias:

SRV: CT CORPORATION SYSTEM
120 S CENTRAL AVE
CLAYTON, MO 63105

You are summoned to appear before this court and to file your pleading to the petition, copy
of which is attached, and to serve a copy of your pleading upon the attorney for the
Plaintiff/Petitioner, or Plaintiff/Petitioner, if pro se, at the above address all within 30 days after the
return registered or certified mail receipt signed by you has been filed in this cause. If you fail to
file your pleading, judgment by default will be taken against you for the relief demanded in the

COURT SEAL OF
a

 

 

petition.
2/3/2020 _ /s/ Sarah Baker___
CALLAWAY COUNTY Date Issued Clerk
Further Information:
Certificate of Mailing
I certify that on (date), I mailed a copy of this summons and a copy of the petition to

 

Defendant/Respondent ARAMARK UNIFORM & CAREER APPAREL LLC by registered or certified mail, requesting a
return receipt by the addressee only, to the said Defendant/Respondent at the address furnished by Plaintiff/Petitioner.

 

 

Date Clerk

 

 

 

OSCA (7-99) SM90 (SMCM) For Court Use Only: Document ID # 20-SMCM-87 1 of 1 S.C. Form 4; Rule 54.12b, 506.150 RSMo
Case 2:20-cv-04038-NKL Document 1-1 Filed 03/06/20 Page 3 of 26
20CW-CV00147

IN THE CIRCUIT COURT OF CALLAWAY COUNTY

STATE OF MISSOURI

ALFONSO BOLDEN, )
)
Plaintiff, )
)

vs. ) Case No.
)
ARAMARK UNIFORM & CAREER )
APPAREL, LLC, d/b/a )
ARAMARK UNIFORM SERVICES, )
)
Defendant. )

APPPLICATION FOR CHANGE OF VENUE
Pursuant to Rule 51.03 of the Missouri Rules of Civil Procedure, Plaintiff Alfonso Bolden
(“Plaintiff”), hereby makes application for a change of venue and states as a basis therefor this
action is a civil action triable by a jury and is pending in a county having seventy-five thousand or
less inhabitants.
Respectfully Submitted,
/s/ Cyrus Dashtaki
Cyrus Dashtaki, #57606
Dashtaki Law Firm, LLC
5205 Hampton Avenue
St. Louis, MO 63109
Telephone: (314) 932-7671
Facsimile: (314) 932-7672
Email: cyrus@dashtaki.com

Attorney for Plaintiff Alfonso Bolden

Case 2:20-cv-04038-NKL Document 1-1 Filed 03/06/20 Page 4 of 26

WY 69:01 - OZOZ ‘LE Atenuer - Aemeyes - pallg Ajequoujos|y
20CW-CV00147

IN THE CIRCUIT COURT OF CALLAWAY COUNTY

STATE OF MISSOURI

ALFONSO BOLDEN, )
)
Plaintiff, )
)

vs. ) Case No.
)
ARAMARK UNIFORM & CAREER )
APPAREL, LLC, d/b/a )
ARAMARK UNIFORM SERVICES, )
)
Defendant. )

REQUEST FOR SUMMONS PURSUANT TO
RULE 54.16 ACKNOWLEDGEMENT OF SERVICE BY MAIL

COMES NOW Plaintiff, by and through undersigned counsel, and hereby requests the Circuit
Court Clerk issue a summons for service by mail in accordance with Rule 54.16 of the Missouri
Rules of Civil Procedure in this cause on the below named party:

Aramark Uniform & Career Apparel, LLC, d/b/a Aramark Uniform Services

RA: CT Corporation System or Person in charge
120 South Central Avenue

 

 

 

Clayton, MO 63105

Appointed as requested:

Kim York, Circuit Clerk

By: Date:
Respectfully Submitted,
/s/ Cyrus Dashtaki
Cyrus Dashtaki, #57606
Dashtaki Law Firm, LLC
5205 Hampton Avenue

St. Louis, MO 63109
Telephone: (314) 932-7671
Facsimile: (314) 932-7672
Email: cyrus@dashtaki.com

Attorney for Plaintiff Alfonso Bolden

Case 2:20-cv-04038-NKL Document 1-1 Filed 03/06/20 Page 5 of 26

WY 69:01 - OZOZ ‘Le Alenuer - Aemeyeg - pally Ajjeqiuosjoe/y
20CW-CV00147

IN THE CIRCUIT COURT OF CALLAWAY COUNTY
STATE OF MISSOURI

ALFONSO BOLDEN,
Plaintiff,

VS. Case No.

ARAMARK UNIFORM & CAREER

APPAREL, LLC, d/b/a
ARAMARK UNIFORM SERVICES,

Nee ee ee ee ee ee ee ee ee

Defendant.

REQUEST FOR SUMMONS PURSUANT TO
RULE 54.16 ACKNOWLEDGEMENT OF SERVICE BY MAIL

COMES NOW Plaintiff, by and through undersigned counsel, and hereby requests the Circuit
Court Clerk issue a summons for service by mail in accordance with Rule 54.16 of the Missouri
Rules of Civil Procedure in this cause on the below named party:

Aramark Uniform & Career Apparel, LLC, d/b/a Aramark Uniform Services

RA: CT Corporation System or Person in charge

120 South Central Avenue

Clayton, MO 63105

Appointed as requested:
Megan Morse, Circuit Clerk

 

By: /s/ Sarah Baker, deputy clerk Date: 2/3/2020

 

Respectfully Submitted,

/s/ Cyrus Dashtaki

Cyrus Dashtaki, #57606
Dashtaki Law Firm, LLC
5205 Hampton Avenue

St. Louis, MO 63109
Telephone: (314) 932-7671
Facsimile: (314) 932-7672
Email: cyrus@dashtaki.com

Attorney for Plaintiff Alfonso Bolden

Case 2:20-cv-04038-NKL Document 1-1 Filed 03/06/20 Page 6 of 26

WY 6S:0L - OZOz ‘Le Auenuer - Aemejjeg - payig Ajjeouo.noa|3
20CW-CV00147

IN THE CIRCUIT COURT OF CALLAWAY COUNTY

STATE OF MISSOURI

ALFONSO BOLDEN, )
)
Plaintiff, )
)

Vv. ) Case No.
)
ARAMARK UNIFORM & CAREER )
APPAREL, LLC, d/b/a )
ARAMARK UNIFORM SERVICES, )
)
Serve: Registered Agent )
C T CORPORATION SYSTEM )
120 South Central Avenue )
Clayton, MO 63105 )
)
Defendant. )

PETITION FOR DAMAGES

 

COMES NOW Plaintiff Alfonso Bolden (“Bolden” or “Plaintiff’), by and through
undersigned counsel, and for his Petition for Employment Discrimination (“Petition”) against
Defendants Aramark Uniform & Career Apparel, LLC d/b/a Aramark Uniform Services
(“Defendant”) states:

INTRODUCTION

is This lawsuit is being brought by Plaintiff Bolden to remedy unlawful
discrimination and on the basis of disability in the terms, conditions, and privileges of employment,
failure to accommodate disability, and retaliation in violation of Title I of the Americans with
Disabilities Act of 1990 (“ADA”), 42 U.S.C. §12101 et seg. and the ADA Amendments Act of
2008 (““ADAAA”).

PARTIES

2s Bolden is a resident of Boone County, Missouri.

Case 2:20-cv-04038-NKL Document 1-1 Filed 03/06/20 Page 7 of 26

WY 6°01 - 0z0z ‘Le Arenuer - Aeme||ed - pals Aljeououjo9|3
3; At all relevant times, Bolden worked as a Route Sales Representative for
Defendant.
4. Defendant is a foreign corporation registered with the Missouri Secretary of State

that is duly organized, established, and existing under and by virtue of the laws of the State of
Delaware, with its principal place of business located at 1209 Orange Street, Wilmington,
Delaware 19801.

3. Defendant is responsible for the actions, policies, practices, and customs of its
branch locations, including Aramark Uniform Services branch located at 2 West Industrial Road,
Fulton, MO 65251. Defendant is also responsible for the hiring, screening, training, supervision,
controlling, firing, and disciplining of managers and other employees of its’ branch locations.

6. At all relevant times Bolden was a “qualified individual” as defined by 42 U.S.C.
§12111(8) of the ADA. This is because he had been performing all of the essential functions of his
job immediately prior to requesting medical leave, and with the reasonable accommodation of
medical leave, could have continued to perform all such functions.

fe Defendant was a covered “employer” as defined in 42 U.S.C. 12111(5)(A) of the
ADA at all relevant times. This is because Defendant operated in the uniform services field
throughout North America, which affected commerce, and because it had over 500 employees

working for it at all times from 2018 to the present.

8. At all relevant times herein, Bolden was employed by Defendant.
JURISDICTION AND VENUE
2. Defendant’s unlawful employment practices complained of herein occurred in

Callaway County, Missouri; therefore, jurisdiction and venue are proper in this Court.

Case 2:20-cv-04038-NKL Document 1-1 Filed 03/06/20 Page 8 of 26

NY 6S:0L - OZOZ ‘Le Arenuer - Aemeye9 - palig Ajjeoluo93|3
10. Bolden has satisfied the administrative prerequisites, has received a right-to-sue
letter from the EEOC, and has complied with all filing requirements.

11. On or about April 15, 2019, Bolden filed a Charge of Discrimination with the Equal
Employment Opportunity Commission (“EEOC”) and within 300 days of the action complained
of. Bolden filed a second amended Charge of Discrimination on November 12, 2019 detailing the
allegations included herein.

12. | Onorabout November 22, 2019, the EEOC issued Bolden a Notice of Right to Sue.
Accordingly, Bolden has fully complied with all jurisdictional prerequisites to bring this action. A
true and correct copy of the Bolden’s Notice of Right to Sue is attached hereto and incorporated
by reference as Exhibit A.

FACTS COMMON TO ALL COUNTS

13. Bolden suffers from keratoconus, a progressive eye disease that substantially limits
one or more of his major life activities, including the major life activity of seeing.

14. On or about 2005, Bolden had a cornea transplant in his right eye.

IS. On or about July 2018, Bolden began working for Defendant and remained
employed with Defendant until on or about August 1, 2018, when his employment was terminated.

16. At all relevant times from the date Defendant hired Bolden to the date Bolden’s
employment was terminated, Bolden successfully performed the essential functions of his job as a
route sales representative and met or exceeded Defendant’s reasonable job expectations.

17. On or about July 26, 2018 during his workday, Bolden’s vision in his left eye
became blurred. Bolden’s left eye began to bulge, turned blue, and he experienced blurred vision

and extreme itchiness. Bolden reported to the emergency room after work that same day.

Case 2:20-cv-04038-NKL Document 1-1 Filed 03/06/20 Page 9 of 26

WY 65:01 - OZOz ‘Le Auenuer - Aemeleg - pally Aijeoiuoujoa|3
18. Bolden returned to work, presented a note from the emergency room, and was
assigned light duty.

19. On or about July 31, 2018 Bolden met with his ophthalmologist, who diagnosed
Bolden with a corneal rupture of the left eye. The ophthalmologist recommended Bolden receive
an emergency cornea transplant to his left eye.

20. On or about August 1, 2018, Bolden returned to work. That same day he met with
Defendant’s General Manager, Mark Sundermeyer (“Sundermeyer”) and informed Sundermeyer
of his diagnosis, prior medical history, need for emergency surgery, and requested time off for
surgery and recovery.

21. That same day, and after Bolden made his request for workplace accommodations,
Defendant fired Bolden.

22. Bolden had no intention of resigning or quitting his employment on August 1, 2018.
Bolden was scheduled for an emergency cornea replica surgery and needed time off to
recover from the surgery.

23. Defendant refused to participate in any interactive dialogue with Bolden as to
potential accommodations that could be made.

24. Upon information and belief, Defendant has provided leaves of absences for other
employees.

25. Defendant engaged in illegal discriminatory and retaliatory practices described
herein with malice, deliberate, and/or reckless indifference to Bolden’s rights.

COUNT I — FAILURE TO ACCOMMODATE DISABILITY

26. Bolden incorporates by reference all preceding paragraphs as if fully stated herein.

Case 2:20-cv-04038-NKL Document 1-1 Filed 03/06/20 Page 10 of 26

INV 6:01 - O20 ‘Le Arenuer - Aemeyeg - paris Ajjeouo.9a/3
27, Bolden had a disability as defined by the ADA, keratoconus, at the time he was
terminated from his employment.

28.  Bolden’s history of keratoconus and his treatment for the same constitute a “record
of disability” as defined by the ADA.

29. Atall times during his employment with Defendant, Bolden performed his job
to the best of his ability and satisfactorily met the legitimate job expectations of Defendant,
and Bolden was able to perform the essential functions of his job.

30. Bolden informed Defendant of his disability and requested workplace
accommodations due to his disability.

31. Thus, Defendant was aware that Bolden had a disability and his request for
workplace accommodations.

32. At no point did Defendant request additional information from Bolden, contact
Bolden’s physicians, or otherwise engage in a timely, good faith interactive process regarding
Bolden’s accommodation requests.

33. Instead, Defendant failed and refused to provide any accommodation for Bolden.

34. Defendant failed and refused to engage in good faith discussions with Bolden
concerning accommodation.

35. Defendant failed to provide Bolden any reasonable accommodation, including
but not limited to his request to be provided medical leave, as required under the ADA.

36. Bolden would have been able to continue performing his job if his keratoconus had
been reasonably accommodated by affording him additional time off work to obtain and recuperate

from his emergency corneal transplant surgery.

Case 2:20-cv-04038-NKL Document 1-1 Filed 03/06/20 Page 11 of 26

WY 65:01 - OZOZ ‘Le Atenuer - Aemeyed - pallid Aljeiuoioe|y
37.  Defendant’s termination and disqualification of Bolden on the basis of his disability
and/or history of disability and Defendant’s failure to make an individualized assessment to
determine whether Bolden could be employed or whether a reasonable accommodation would
enable him to be employed by Defendant violated the ADA.

38. By failing to engage in a good-faith interactive process with Plaintiff regarding
his requests for reasonable accommodation, Defendant in effect, condoned, ratified, and/or
authorized its supervisors’ aforementioned actions and omissions against Plaintiff, and constituted
unlawful employment practices under the ADA.

39. Defendant did not, and does not endeavor to protect all its employees from
discrimination. They do not conduct timely, good faith interactive processes with employees like
Bolden who have requested workplace accommodations. As a consequence, employees like
Bolden are discouraged from requesting workplace accommodations, and discrimination in the
workplace is exacerbated.

40. As a result, Defendant discriminated against Bolden with respect to his
compensation, terms, conditions, or privileges of employment in violation of the ADA and has
failed to engage in an interactive process with Plaintiff when he requested a reasonable
accommodation.

41.  Bolden’s supervisor was a management-level employee who knew or should have
known of prohibitions against discrimination based on disability, and he did nothing to address the
discrimination towards Plaintiff and failed to implement effective and appropriate procedures to
stop the inequitable treatment of Plaintiff based on his disability.

42. As a direct result of Defendants’ discriminatory practices, actions, omissions, and

failures to act as described herein, Bolden has sustained and continues to sustain damages,

Case 2:20-cv-04038-NKL Document 1-1 Filed 03/06/20 Page 12 of 26

INV 69:01 - 0Z0Z ‘LE Atenuer - Aemeyjed - pails Aljeo|uosj99|3
including but not limited to economic loss in the form of lost wages and benefits of employment,
future lost wages and earnings, emotional pain, suffering, humiliation, fear, anxiety, dread,
inconvenience, mental anguish, embarrassment, and deprivation of his civil rights, in addition,
Bolden has incurred and will continue to incur attorneys’ fees, costs and expenses of suit.

43. Defendant’s failure to provide Bolden any reasonable accommodation was
intentional, and done with malicious and/or reckless indifference to Bolden’s federally protected
rights, and violated the ADA by refusing to accommodate his disability and terminating him,
despite knowing the ADA required such accommodations.

WHEREFORE, Plaintiff Alfonso Bolden respectfully requests that this Court will, after
trial by jury, enter judgment against Defendant and in favor of Bolden on Count I of his Petition
for Damages; award Bolden damages in such amounts to be determined at trial as is deemed fair
and reasonable, including actual damages, past and future lost income, compensatory damages,
punitive damages; prejudgment interest, as allowed by law; for reasonable attorneys’ fees and costs
of suit; for injunctive relief or other appropriate equitable relief; and for such other relief as this

Court deems just, proper and as justice requires.

COUNT I] — UNLAWFUL DISCHARGE BASED ON DISABILITY
44, __ Bolden restates and incorporates by reference all prior allegation of this Petition as
if fully set forth herein.
45. Defendants terminated Bolden’s employment based upon his disability, history of

disability, and/or regarded him as disabled and provided unfavorable terms, conditions and

Case 2:20-cv-04038-NKL Document 1-1 Filed 03/06/20 Page 13 of 26

WY 6°01 - 020 ‘Le Arenuer - Aeme||ed - pally Aijeoiuosjoe/3
privileges of employment to other employees who are not disabled, who do not have a history of

disability, and/or who are not regarded as disabled.

46. | When Bolden requested accommodations from Defendant, he fully disclosed his
disability.
47. Defendant terminated Bolden’s employment soon after he notified Defendant of his

disability and need for reasonable accommodation.

48.  Bolden’s supervisor was a management-level employee who knew or should have
known of prohibitions against discrimination based on disability, and he did nothing to address the
discrimination directed towards Bolden and failed to implement effective and appropriate
procedures to stop the inequitable treatment of Plaintiff based on his disability.

49, Defendant’s actions and/or omissions, as aforesaid, in effect, condoned, ratified,
and/or authorized the discrimination and mistreatment of Bolden, and constitute unlawful
discrimination.

50. As a direct result of Defendants’ discriminatory practices, actions, omissions, and
failures to act as described herein, Bolden has sustained and continues to sustain damages,
including but not limited to economic loss in the form of lost wages and benefits of employment,
future lost wages and earnings, emotional pain, suffering, humiliation, fear, anxiety, dread,
inconvenience, mental anguish, embarrassment, and deprivation of his civil rights, in addition,
Bolden has incurred and will continue to incur attorneys’ fees, costs and expenses of suit.

51. Defendants’ conduct was outrageous because of their evil motive or reckless
indifference to the rights of Bolden, and violated the ADA, thereby entitling him to an award of
punitive damages in an amount that will punish Defendant and deter Defendant and others from

like conduct.

Case 2:20-cv-04038-NKL Document 1-1 Filed 03/06/20 Page 14 of 26

INV 6S:0L - OZOZ ‘Le Auenuer - Aemeleg - pall Aljeotuosjoa|3
WHEREFORE, Plaintiff Alfonso Bolden respectfully requests that this Court will, after
trial by jury, enter judgment against Defendant and in favor of Bolden on Count II of his Petition
for Damages, and award Bolden damages in such amounts to be determined at trial as is deemed
fair and reasonable, including actual damages, past and future lost income, compensatory damages,
punitive damages; prejudgment interest, as allowed by law; for reasonable attorneys’ fees and costs
of suit; for injunctive relief or other appropriate equitable relief; and for such other relief as this
Court deems just, proper and as justice requires.

COUNT IJ—RETALIATION

52. Plaintiff restates and incorporates by reference, as if fully set forth herein, all prior
allegations of this Petition.

53. Defendant has engaged in unlawful retaliatory acts that are prohibited under the
ADA.

54. Bolden engaged in protected activities, including but not limited to requesting
workplace accommodations.

55. Soon after Plaintiff requested workplace accommodations, Defendant took adverse
actions against Bolden, including but not limited to:

(a) Defendant denied Bolden’s request for accommodations;
of termination.
(b) Denied Bolden a timely, good faith interactive process after he requested
workplace accommodations; and
(c) Terminated Bolden.
56.  Bolden’s supervisor was a management-level employee who knew or should have

known of prohibitions against discrimination based on disability, and he did nothing to address the

Case 2:20-cv-04038-NKL Document 1-1 Filed 03/06/20 Page 15 of 26

NY 65:01 - 0Z0Z ‘Le Arenuer - Aemeyjed - pally Aljeo|uos08/3
discrimination directed towards Plaintiff and failed to implement effective and appropriate
procedures to stop the inequitable treatment of Plaintiff based on his disability.

57. Defendant’s actions and/or omissions, as aforesaid, in effect, condoned, ratified,
and/or authorized the discrimination and mistreatment of Plaintiff, and constitute unlawful
retaliation.

58. Asa direct result of Defendant’s discriminatory and retaliatory practices, actions,
omissions, and failures to act as described herein, Bolden has sustained and continues to sustain
damages, including but not limited to economic loss in the form of lost wages and benefits of
employment, future lost wages and earnings, emotional pain, suffering, humiliation, fear, anxiety,
dread, inconvenience, mental anguish, embarrassment, and deprivation of his civil rights, in
addition, Bolden has incurred and will continue to incur attorneys’ fees, costs and expenses of suit.

59. Defendants’ conduct was outrageous because of its evil motive or reckless
indifference to the rights of Bolden, thereby entitling him to an award of punitive damages in an
amount that will punish Defendant and deter Defendant and others from like conduct. .

WHEREFORE, Plaintiff Alfonso Bolden, respectfully requests that this Court will, after
trial by jury, enter judgment against Defendant and in favor of Bolden on Count III of his Petition
for Damages; and award Bolden actual, compensatory, and/or punitive damages in such amounts
to be determined at trial as is deemed fair and reasonable; prejudgment interest, as allowed by law;
for reasonable attorneys’ fees and costs of suit; for injunctive relief or other appropriate equitable
relief; and for such other relief as this Court deems just, proper and as justice requires.

DEMAND FOR JURY TRIAL

Bolden requests a trial by jury on all issues in this case which are so triable.

10

Case 2:20-cv-04038-NKL Document 1-1 Filed 03/06/20 Page 16 of 26

WY 6:01 - 0Z0Z ‘Le Arenuer - Aemeyjed - pally Ajjesjuoujoe(3
11

Respectfully Submitted,

/s/ Cyrus Dashtaki

Cyrus Dashtaki, #57606

Dashtaki Law Firm, LLC

5205 Hampton Avenue

St. Louis, MO 63109

Telephone: (314) 932-7671
Facsimile: (314) 932-7672
Email: cyrus@dashtaki.com

Attorneys for Plaintiff Alfonso Bolden

Case 2:20-cv-04038-NKL Document 1-1 Filed 03/06/20 Page 17 of 26

INV 65:01 - O20 ‘LE Atenuer - Aemeleg - pally Aljeoiuos09e|3
EEOC Form 161-B (11/16) U.S. EQUAL EMPLOYMENT OPPORTUNITY Commiss AOCW- CV001 47

NOTICE OF RIGHT TO SUE (ISSUED ON REQUEST)

SS

 

To: Alfonso Bolden t From: St. Louis District Office -
4992 N. Irvin Loop .. 1222 Spruce Street
Columbia, MO 65202 ; Room 8,100

Saint Louis, MO 63103

On behalf of person(s) aggrieved whose identity is
CONFIDENTIAL (29 CFR §1601.7(a))

 

EEOC Charge No. ; . EEOC Representative . Telephone No..
Chad Suggs, .
28E-2019-00866. - Investigator (314) 539-7814

 

(See also the additional information enclosed with this form.)

NOTICE TO THE PERSON Acerieven:

Title Vil of the Civil Rights Act of 1964, the Americans with Disabilities Act (ADA\, or the Genetic Information Nondiscrimination

Act (GINA): This is your Notice of Right to Sue, issued under Title Vil, the ADA or GINA based on the above-numbered charge. It has

been issued ai your request: Yourdawsuit" under:'Title:Vi;-the-ADA-or GINA must be-filed in:a federal or state court: WITHIN-90-DAYS-
of your receipt of this notice; or your right to sue based on this charge will be lost. (The time limit for filing suit based on a claim under:

state law may be different:)

More than 480 days have passed since the filing of this charge.

be able to complete its administrative | processing within 180° ‘days from the filing ofthis charge.

The EEOC i is terminating its processing. of this charge.

poet oof

~ The EEOC will continue to process ‘this charge.

Less than 180 days have passed since the filing of this charge, but | have determined that it is unlikely that the EEOC will

‘Ww 6S:01 - OZOZ ‘Le Arenuer - Aemeljed - pally Aljeajuoyo8|3

Age Discrimination in Employment Act (ADEA): You may sue under the ADEA at any time from 60 days after the charge was fi led until

90 days after you receive notice that we have completed action on the eae In this regard, the paragraph marked below applies to

your case:

The EEOC is closing your case. Therefore, your lawsuit under the ADEA must be filed in federal or state court WITHIN
90 DAYS of your receipt of this Notice. Otherwise, your right to sue based on the above-numbered charge will be lost.

[J

_ you mere file:suit in federal o or. state court under the ADEA. at this time. .

Equal Pay-Act (EPA): You areal neve the-right to sue under the EPA (filing an EEOC crarian is not required. ) EPA suits must be brought
in federal or state court within 2 years (3 years for willful violations) of the alleged EPA underpayment. This means that backpay due for

any violations that occurred more than 2 years 3 years before. you file suit may not be collectible.

 

If you file suit, based on this charge, please send a copy of your court complaint to this office.

On behalf of the Commission

A Gr S&py Le NOY 22 2019

The EEOC Is continuing its handling of your ADEA case.. However, if 60 days have passed since the filing of the charge,

 

Enclosures(s) Lloyd J. Vasquez/Jr., (Date Mailed)
’ District Dir
Ges” Steven Friedman ° Cyrus Dashtaki .
Senior Director, Employment Practives DASHTAKI LAW FIRM, LLCO
‘ARAMARK UNIFORM SERVICES 5205 Hampton Ave.
115 N. First St. Saint Louis, MO 63109

Burbank, CA 91502

 

Case 2:20-cv-04038-NKL Document 1-1 Filed 03/06/20 Page 18 of 26
|
Enclosure with EEOC
Form 161-B (11/16)

__ INFORMATION RELATED TO FILING SUIT |
UNDER THE LAWS ENFORCED.BY THE EEOC

 

(This information relates to filing suit in Federal or State court under Federal law.
if you also plan to sue. claiming violations of State law, please be aware that time limits and other
provisions of State law may be shorter or more limited than those described below.)

—: ___ Title Vil of the Civil Rights Act, the Americans with Disabilities Act (ADA),
PRIMATE Spt EHTS the Genetic Information Nondiscrimination Act (GINA), or the Age
Discrimination in Employment Act (ADEA):

In order to pursue this matter further, you must file a lawsuit against the respondent(s) named in the charge within
90 days of the date you receive this Notice. Therefore, you should keep a record of this date. Once this 90-
day period is over, your right to sue based on the charge referred to in this Notice will be lost. If you intend to
consult an attorney, you should do so promptly. Give your attorney a copy of this Notice, and its envelope, and tell

- him or her the date you received it. Furthermore, in order to avoid any question that you did not act in a timely
manner, it is prudent that your suit be filed within 90 days of the date this Notice was ‘mailed to you (as
indicated where the Notice is signed) or the date of the postmark, if later. ,

Your lawsuil.may he filed in.U.S. District. Court.or-a State.court of competent.jurisdiction.(Usually, the-appropr ate ———

State court is the general civil trial court.) Whether you file in Federal.or State court is a matter for you to decide
after talking to your attorney. : Filing this Notice is not enough. You must file a "complaint" that contains a short
statement of the facts of your case which shows that you are entitled to relief. Courts often require that a copy of
your charge must be attached to the complaint you file in court. If so, you should remove your birth date from the
charge. Some courts will not accept your complaint where the charge includes a date of birth. Your suit may include
any matter alleged in. the charge or, to the extent permitted by court decisions, matters like or related to the matters
alleged in the charge. Generally, suits are prought in the State where the alleged unlawful practice occurred, but in
some cases can be brought where relevant employment records are kept, where the:employment would have
been, or where the respondent has its main office. If you have simple questions, you usually can get answers from
the office of the clerk of the court where you are bringing suit, but do not expect that office to write your complaint

or make legal strategy decisions for you. a ,

PRIVATE SUITRIGHTS -- Equal Pay Act (EPA):

- EPA suits must be filed -in court within 2 years (3 years for willful violations) of the alleged EPA underpayment: back
‘pay due for violations that occurred more than 2 years (3 years) before you file suit may not be collectible. For
example, if you were underpaid under the ‘EPA for work performed from 7/1/08 to 12/1/08, you should file suit —
before 7/1/10 — not 12/1/10 -- in order to recover unpaid wages due for July 2008. This time limit for filing an EPA
suit is separate from the 90-day filing period under Title VII, the ADA, GINA or the ADEA referred to above.
Therefore, if you also plan to sue under Title VII, the ADA, GINA or the ADEA, in addition to suing on the EPA
claim; suit must be filed within-90 days of this Notice and within the 2- or 3-year EPA back pay recovery period. ~

- 0Z0Z ‘LE Arenuer - Aemeyeg - pally Ayjeoiuo.joely

IW 69:01

ATTORNEY REPRESENTATION --_ Title Vil,the ADA or GINA: ii ess ta

Nae Rent ee Ear A eS EE a

if you cannot afford or have been unable to obtain a lawyer to represent you, the U.S. District Court having jurisdiction
in your case may, in limited circumstances, assist you in obtaining a lawyer. Requests for such assistance must be
made to the U.S. District Court in the form and manner it requires (you should be prepared to explain in detail your
efforts to retain an attorney). Requests should be made well before the. end of the 90-day period mentioned above,
because such requests do not relieve you of the requirement .to bring suit within 90 days.

ATTORNEY REFERRAL AND EEOC ASSISTANCE -- All Statutes:

You.may contact the EEOC representative shown on your Notice if you need help in finding a lawyer or if you’ have any
questions about your legal rights, including advice on which U.S. District Court can hear your case.. Ifyou need to .
inspect.or obtain a copy of information in,EEOC's file on the charge, please request it promptly in writing and provide -
your charge number (as shown on your Notice). While EEOC destroys charge files after a certain time, all charge files
are kept for at least 6 months after our last action on the case. Therefore, if you file suit and want to review. the charge
file, please make your review request within 6 months of this Notice. (Before filing suit, any request should be
made within the next 90 days.) ,

 

IF YOU FILE SUIT, PLEASE SEND A COPY OF YOUR COURT COMPLAINT TO THIS OFFICE.

Case 2:20-cv-04038-NKL Document 1-1 Filed 03/06/20 Page 19 of 26
NOTICE OF RIGHTS UNDER THE ADA AMENDMENTS ACT OF 2008 (ADAAA): The ADA was
amended, effective January 1, 2009, to broaden the definitions of disability to make it easier for individuals to
be covered under the ADA/ADAAA. A disability is still defined as (1) a physical or mental impairment that
substantially limits one or more major life activities (actual disability); (2) a record of a substantially limiting
impairment; or (3) being regarded as having a disability. However, these terms are redefined, and it is easier to
- be covered under the new law. .

If you plan to retain an attorney to assist you with your ADA claim, we recommend that you share this
information with your attorney and suggest that he or she consult the amended_regulations and
appendix, ._ and __ other _ADA_ related publications, available at
http://www.eeoc.gov/laws/types/disability regulations.cfm.

“Actual” disability or a “record of”.a disability (note: if you are pursuing a failure to accommodate claim
you must meet the standards for either “actual” or “record of” a disability):

> The limitations from the impairment no longer have to be severe or significant for the impairment to
be considered substantially limiting.

> In addition:to-activities:such-as performing manual -tasks,..walking, seeing, hearing,-speaking,-breathing,

learning, thinking, concentrating, reading, bending, and communicating (more examples at 29 C.F.R. §

1630.2(i)), “major life activities’ now include the operation of major bodily functions, such as:

functions of the immune system, special sense organs and skin; normal cell growth; and digestive,

genitourinary, bowel, bladder, neurological, brain, respiratory, circulatory, cardiovascular, endocrine,

hemic, lymphatic, musculoskeletal, and reproductive functions; or the operation of an individual organ

within a body system.

Only one major life activity need be substantially limited.

With the exception of ordinary eyeglasses or contact lenses, the beneficial effects of “mitigating

measures” (e.g., hearing aid, prosthesis, medication, therapy, behavioral modifications) are not

considered in determining if the impairment substantially limits a major life activity.

> An impairment that is “episodic” (e.g., epilepsy, depression, multiple sclerosis) or “in remission” (e.g.,
cancer) is a disability if it would be substantially limiting when active.

> An impairment may be substantially limiting even though it lasts or is expected to last fewer than six
months.

VV

“Regarded as” coverage:

> An individual can meet the definition of disability if an employment action was taken because of an
actual or perceived impairment (e.g., refusal to hire, demotion, placement on involuntary leave,
termination, exclusion for failure to meet a qualification standard, nersuatrient, or dented of miiy cuiEe term,
condition; or privilege of employment). "

> “Regarded. as” coverage under the ADAAA no longer requires that an impairment be substantially
limiting, or that the employer perceives the senpoie ion to be substantially limiting.

> The employer has a defense against a “regarded as” claim only when the impairment at issue is objectively
BOTH transitory (lasting or expected to last six months or less) AND minor.

> A person is not able to bring a failure to accommodate claim if the individual is covered only under the
“regarded as” definition of “disability.”

Bone Although the amended ADA states that the definition of disability “shall be construed broadly” and

“should not demand extensive analysis,” some courts require specificity in the complaint explaining how an
impairment substantially limits a-major life activity or what facts indicate the challenged employment action
was because of the impairment, Beyond the initial pleading stage, some courts will require specific evidence
to establish disability. For more information, consult the amended regulations and appendix, as well as
explanatory publications, available at http://www.eeoc.gov/laws/types/disability regulations.cfn.

Case 2:20-cv-04038-NKL Document 1-1 Filed 03/06/20 Page 20 of 26

INV 6S:01 - O07 ‘Le Arenuer - Aemeed - pally Ajjeaiuosjoe|3
 

SECOND AMENDED CHARGE OF DISCRIMINATION

CHARGE NUMBER

This form is affected by the enna Act of 1974; see.Privacy Act Statement before completing this form, fIFEPA PERFECTED

 

RMIBEOC 28E-2019-00866

 

- MISSOURI COMMISSION ON HUMAN RIGHTS AND EEOC.

 

 

 

 

NAME — - eo Date of Birth me HOME: TELEPHONE

Alfonso Bolden 05/24/1978 —
(573) 825-3102

Street Address , . ms City, State'and ZipCode . County

4992 North Irvin Loop Columbia, MO 65202 ~ Boone

 

 

 

NAMED IS THE EMPLOYER, LABOR ORGANIZATION, EMPLOYMENT AGENCY, APPRENTICESHIP, COMMITTEE, STATE

 

 

OR LOCAL GOVERNMENT AGENCY WHO DISCRIMINATED AGAINST. ME (if more than one list below).

 

 

 

 

 

IY 6S:OL - OZOz ‘LE Aenuer - Aemeyje9 - pajlg Ajjeoiuoujoa|y

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 2:20-cv- 04038- NKL. Document 1-1 Filed 03/06/20 Page 21 of 26

   
  
    

 

: nee SaurOS, ‘TELEPHONE NUMBER (Include Aten Code
Aramark Uniform & Career Appice, LLC 500+ (573) 826-4058
STREBTADDRESS oot 5 ee 78 3 ae -'| cmy,staTeaNDzpcope.. oe
RA: CT. Comoration System ee | Clayton, MO.63105 may
NAME : : oe Bs " TELEPHONE NUMBER (Include Area Cotto)’ i
STREETADDRESS °C, : : : ; CITY, STATE AND ZIP CODB : ' | County
CAUSE OF DISCRIMINATION BASED ON (Check spo be). me geet ‘ j _ DATE DISCRIMINATION TOOK PLACE (Month, day, you),
| OIRACE 13 COLOR ‘1 SHX: (-RELIGION - Bite, $28 Ee August 1, 2018 °
ial NATIONAL ORIGIN: A RETALIATION: (5 AGE. cE OE 7 £] contauine Acrion :
&I.DISABILITY .. C! OTHER (Specify). ies? :
THE PARTICULARS ARE (faddittonal space is needed, attach extra sheets):
See attached narrative.
|) G2 want this charge filed with both the EEOC ond the State or local Agenoy, ifany: | NOTARY- necessary to meet State and Local Requirements)
I will advise the agencies if I change my address or telephone number and Iwill. ... 7 aaa oo
cooperate fully with them in the processing of my mae in accordance with their J swear or affirm that I have read the above charge and that it
procedures. © ; : - is true to the best of my knowledge, information and belief.
I declare mua ea ofperiny that the foregoing i is true and correct, Signature of Complainant - ; ae F
| VA XN OY 4o(4 _ SUBSCRIBED AND SWORN TO:
i ’ | as ae a BEFORE ME THIS DATE Pee a? ; a
(Charging Party 2 ay (Date) -f f+ IR: { gq (ay, month and year)
BRIANNE BLYTHE
Notary Public - Notary Seal
STG Goan
Gounty of Bo
2023
Commission Expires 3/26!
ee “Commission # 19354067
‘My name is. Alfonso Bolden. Twas employed-by Aramark Uniform & Career
‘Apparel, LLC (‘Araiiark”) beginning in late July 2018 through August 1, 2018 a 8

Route Sales Representative. I have a record of impairment that affects my eyes called
- kerateconus. On or about 2005, [had a cornea transplant in my right eye. On or
about July 26, 2018 during my shift, 1 experienced blurred vision and extreme —
itchiness in my left eye. My left eye was bulging and tufned bliie. After work that
day, my wife drove me to the émergency room. I was referred to my

- Kemeyed - pail4 Ajjeouo.098/4

 

ophthalmologist. I returned to work the next and was assigned light duty. I met with.
my ophthalmologist on or about July 31, 2018. He diagnosed me with acomeal._
rupture in my left eye and recommended an emergency comea transplant surgery for

August 6, 2018.

The next day, I went into work and notified the general manager of Aramark of the
time off to recover from the surgery. After I asked for the workplace
accommodations, all I could hear was that I was fired. I was shocked and upset.

~The mistreatment I received. due to my disability has caused. me to suffer
significant emotional ‘distress. Being terminated made me feel that. Aramark was.
treating me differently than-other employees and that my impairment, record of
impairment or being regarded as having an impairment was a. factor in my
‘termination. Upon information and belief, other employees have been assigned
light duty for extended periods, been granted accommodations, and allowed
extended leave: Moreover, I felt that I was retaliated against for asserting my
rights to workplace accommodations and then being terminated shortly after

asserting my rights.

- The mistreatment and discriminatory actions based on my impairment, having a

_ record of impairment, or being regarded as having an impairment with respect to
my compensation, terms, conditions, or privileges of employment, I received from
Aramark has caused me to suffer and continue to suffer substantial Iosses in
earnings, job experience, retirement benefits, and other employee benefits that I

___ would have received. absent. their discrimination.

damages, and continue to suffer damages including pain and suffering, emotional
distress, embarrassment, humiliation and the deprivation of my civil rights.

As a’yemedy, I am seeking an end to the discrimination and prejudice, that

Atamark cease and desist such unlawful arid discriminatory acts, that steps are —

: taken to protect me and. other employees similarly. situated from the type of

conduct described above, and from all other forms of discrimination in the future,. -

-. ‘compensation for lost wages, compensation for my pain, suffering, humiliation,
as embarrassment and-anything else

co a nn ----—

Case 2:20-cv-04038-NKL Document 1-1 Filed 03/06/20 Page 22 of 26

To date, I have suffered.

the Commission-deems just and proper pone

__... ». medical condition with ry.eyes, need for emergency eye surgery, and request A aes as

i

il

INV 65:01 - Oz0z ‘Le Avenue
hey

 

t

‘ AMENDED CHARGE OF DISCRIMINATION
This form is affected by the Privacy Act of 1974; see Privacy Act Statement: before completing this form.

CHARGE NUMBER
FEPA PERFECTED
EEOC 28E-2019-00866

 

 

MISSOURI COMMISSION ON HUMAN RIGHTS AND EEOC

 

 

 

 

 

 

 

NAME Date of Birth ~ HOME TELEPHONE

Alfonso Bolden 05/24/1978 oo
(573) 825-3102

Street Address City, State and Zip Code County

4992 North Irvin Loop Columbia, MO 65202 Boune

NAMED IS THE EMPLOYER, LABOR ORGANIZATION, EMPLOYMENT AGENCY, APPRENTICESHIP, COMMITTEE, STATE

OR LOCAL GOVERNMENT AGEN CY WHO DISCRIMINATED AGAINST ME (If more than one list below).

 

 

NUMBER OF EMPLOYEES,
MEMBERS

‘TELEPHONE NUMBER (Include Area Code

 

 

 

 

 

NAME
Aramark Uniform & Career Apparel, LLC 500+ (573) 826-4058
STREET ADDRESS CITY, STATE AND ZIP CODE Aas

‘ awa
RA: CT Corporation System... Clayton, MO 63105 __ er,
NAME ‘TELEPHONE NUMBER (include Area Code)
STREET ADDRESS CITY, STATE AND ZiP CODE County

 

 

CAUSE OF DISCRIMINATION BASED ON (Check appropriate box(es)
ORACE CCOLOR (SEX O RELIGION

C NATIONAL ORIGIN EIRETALIATION 0 AGE
DISABILITY  @ OTHER (Specify)

DATE DISCRIMINATION TOOK PLACE (Month, day, year)
August 1, 2018
( conTINUING ACTION

 

 

THE PARTICULARS ARE (if additional space is needed, attach extra sheet(s)):

 

 

 

 

 

 

 

 

 

~~ TT See attached narrative.

Zid 22 SAY 6102

°
a

92

 

INV 6S:01 - OZOZ ‘LE Avenue - Aemeled - pall Aljeaiuou9e/3

 

[want this charge filed with both the EEOC and the State or local Agency, if any.
J will advise the agencies if I change my address or telephone number and I will
cooperate fully with them in the processing of my charge in accordance with their

procedures.

essary to meet State and Local Requirements)

 
  
 

ES | swear or affirm that I have read the above charge and that it
true to the best of my knowledge, information and belief.

 

I declare under penalty of perjury that the foregoing is true aid correct.

(Charging Party esignatreh} J). MK ouno ‘ es oO . Dol)

 

(Sfenature of Complainant

\ fers sIden

SUBSCRIBED AND SWORN TO
“BEFORE ME THIS DATE

 

 

(Day, month and yearly, AMS ) QO4 Kumi divlo Mo

 

STEPHANIE NICHOLE ADAMS
Notary Public - Notary Seal
STATE OF MISSOUR!
County of Boone
xpires 3/16/2020

Case 2:20-cv-04038-NKL Document 1-1 Filed 03/06/20 |PYGRBBSHDE Sins er
My name is Alfonso Bolden. I was employed by Aramark Uniform & Career
Apparel, LLC (“Aramark”) between June 2018 through August 1, 2018 as a Route
Sales Representative. I have a record of impairment that affects my eyes called
keratoconus. On or about 2005, I had a cornea transplant in my right eye. On or
about July 26, 2018 during my shift, I experienced blurred vision and extreme
itchiness in my left eye. My left eye was bulging and turned blue. After work that
day, my wife drove me to the emergency room. I was referred to my
ophthalmologist. I returned to work the next and was assigned light duty. I met with
my ophthalmologist on or about July 31, 2018. He diagnosed me with a corneal
rupture in my left eye and recommended an emergency cornea transplant surgery for

August 6, 2018. se :
eS

poet

bi]
The next day, I went into work and notified the general manager of Aramark of thes!
medical condition with my eyes, need for emergency eye surgery, and request for ™
time off to recover from thé surgery. After l asked for the workplace ls
accommodations, all I could hear was that I was fired. | was shocked and upset. =

UN
‘he

The mistreatment I received due to my disability has caused me to suffet
significant emotional distress. Being terminated made me feel that Aramark was
treating me differently than other employees and that my impairment, record of
impairment or being regarded as having an impairment was a factor in my
termination. Upon information and belief, other employees have been assigned
light duty for extended periods, been granted accommodations, and allowed
extended leave. Moreover, I felt that I was retaliated against for asserting my
rights to workplace accommodations and then being terminated shortly after

asserting my rights.

 

 

The mistreatment and discriminatory actions based on my impairment, having a
record of impairment, or being regarded as having an impairment with respect to
my compensation, terms, conditions, or privileges of employment, I received from
Aramark has caused me to suffer and continue to suffer substantial losses in
earnings, job experience, retirement benefits, and other employee benefits that I
would have received absent their discrimination. To -date, I have suffered
damages, and continue to suffer damages including pain and suffering, emotional
distress, embarrassment, humiliation and the deprivation of my civil rights.

As a remedy, I am seeking an end to the discrimination and prejudice, that
Aramark cease and desist such unlawful and discriminatory acts, that steps are
taken to protect me and other employees similarly situated from the type of
conduct described above, and from all other forms of discrimination in the future,
compensation for lost wages, compensation for my. pain, suffering, humiliation,
embarrassment and anything else the Commission deems just and proper.

Case 2:20-cv-04038-NKL Document 1-1 Filed 03/06/20 Page 24 of 26

 

INY 65:01 - 0Z0z ‘Le Arenuer - Aemelec - pail Aljeojuosjoa/3
 

EEOC Form § (6101)
CHARGE OF DISCRIMINATION Charge Prasented To: Agency(ies) Charge No(s):
ii me ert eaten an
[| coc 93 E-JOlIOOS LOU C.

 

 

Missouri Commission On Human Rights and EEOC
Siate or tocel Agency, ifany

 

 

 

Name (indicate itr, Ms., Mrs.) Home Phone (inet, Area Code} Date of Birth
Mir. Alfonso Bolden 573.825.3102 05/24/1978
Sireel Address City, State and ZIF Code County

4992 N. Irvin Loop Columbia, MO 65202 Boone

 

 

Named Is the Emptoyer, Labor Organization, Employment Agency, Apprenticeship Gommittea, or State or Local Govarnment Agency That I Belleva
Discriminated Against Me or Others. (if more than two, list under PARTICULARS below.)

 

 

 

 

Name ; No, Emplayeas, Membors Phone No. (include Araa Code)
Aramark Uniform Services 15+ 573.826.4058

Straet Addiess City, State and ZIP Cate

2 W. Industrial Rd. Fulton, MO 65251

 

DATE(S) DISCRIMINATION TOOK PLACE

[| RACE [| COLOR [| SEX [|] RELIGION [| NATIONAL ORIGIN 08/01/2018 .
[| RETALIATION [| ase DISABILITY [_] ore cspect veiw)

 

Tj CONTINUING ACTION -

 

THE PARTICULARS ARE (If additional paper Is needed, attach exira sheal(s)):

| began working for the Respondent‘around June 2018. | was hired on as a Route Sales
Representative. One day while at work my eye started to sweil and tum blue, | ended up having to go
to the E.R. It turns out my cornea ruptured causing my disability. In August 2018 | informed the
Respondent that ! would need surgery, they discharged me.

i believe | was discharged by the Respondent because of my disability.

1. When | informed the Respondent ! needed eye surgery they discharged me.

Vg
<y Ao ~~ aw
ys rar
oh
oye
®

As remedy, | desire an end te the discrimination and anything else the Commission deems just and proper.

 

{ want this charge filed with both the EEQC and the State or local Agency, Ifary. 1 NOTARY — When necessary for State and Local Agency Requirements

will advise {he agencies if! chang my address or phone number and | will cocparate
fully with them in the processing af my chasge In accordance vith thelr procedures.

 

| Swear or affirm thal | have read the above charge and that it is {rue to
| declare under penalty of perjury that the above fs true and correct. the best of my knowledge, Information and belief.
SIGNATURE OF COMPLAINANT

 

SUBSCRIBEO AND SWORN TO BEFORE ME THIS BATE

x ON-\S- 14 x DA 2 . : (month, day, year)

 

 

 

 

 

 

Date j Charging Parly Signature
0
‘d osuolly dgo:r0 6L St dv
2 Case 2:20988F6869S:NKL Document 1-1 Filed 03/06/20 Page 25 of 26

NY 6S:0L - 0207 ‘Le Avenuer - Aemeljeo - paji4 Ajjeoiuo.j99/3
 

 

 

 

 

 

a CHARGE OF DISCRIMINATION Charge Presented To: Agency(ies) Charge Nofs):

This form is aifected by the Privacy Act of 1974. See enclosed Privacy Act FEPA Ee

Statamerh and other information before completing this form. A me ae
EEOC 28E-2019-00866
Missouri Commission On Human Rights and EEOC
State or local Agency, if any .
Name (indicate Mr, Ms., Mrs.) Home Phone {Incl Area Code} Dale of Birth
Mr. Alfonso Boiden . {573} 825-3102 1978

 

 

 

Sireet Address Gily, State and ZiP Code

4992 N. Irvin Loop, Columbia, MO 65202

 

 

Named is the Employer, Labor Organization, Employment Agency, Apprenticeship Commitee, or State or Local Government Agency Tnat | Believe
Discriminated Against Me or Others, (if more than two, list under PARTICULARS below.) .

 

 

 

 

 

NY 6S:OL - OZOZ ‘LE Arenuer - Aemeljeg - pali4 Ajpeoiuo99|

 

 

 

Nase ' No. Employees, Mambers Prone No. (include Area Code)
ARAMARK FULTON OS 500 or More

Street Address City, Siate and ZIP Cade

2 West Industrial, Fulton, MO 65257

Name Ne. Erployees, Mambers Paone No. (include Area Code) |
Sirsei Address City, Srate and Z'P Code

 

DATE‘S) DISCRIMINATION TOOK PLACE
Eariest Latest

[| RACE [j COLOR [] S=X | RELIGION [| NATIOMAL ORIGIN 08-01-2018
RETALIATION [| AGE DISABILITY [| GENETIC INFORMATION

OTHER (Specify) [| CONTINUING ACTION

THE PARTICULARS ARE (/Fadditional paper is needed, atiach exira sheel(s)):
1.1 began working for the Respondent in about June 2018. My position was Route Sales
Representative.

DISCRIMINATION BASED ON (Check appropiate box/es).}

 

 

2. | sustained an on the job injury resulting in my being diagnosed with a disability. In August 2018, i
informed the Respondent that ! would need time off for surgery. | was immediately discharged.

3. | believe that | have been discriminated against due to my disability in violation of the Americans
with Disabilities Act in that | requested a reasonable accommodation for my disability and was
discharged in retaliation.

 

 

 

I want this charge fred with both tha EEOC and the State or loca! Agency, #any. | NOTARY ~ When necessary for State and Local Agency Requirements
will advise the agencies if] change my address or phone number and | will
cooperate fully with trem in the processing of my charge in accordance with their
pyeneauee: | swear or affirm thai | rave read the above charge and that it is true Eo
} declare under penalty of peury that the above js true and correct. the best of my knowledge, information and beliet,

: SIGNATURE OF COMPLAINANT

if SF SUBSCRIBED AND SWORN TO GEFORE ME THIS DATE
O-7-Ae- | q bs 4 ah a imonth, day, year) .

a = \
Gate | ‘oo Party Signature —

Lf

 

 

 

 

 

 

— Ld QETPLESELS osuoyy egp:ol 6b ezinr

i ECP LBEELS [1 | 6b0e-2e-c0 “ure 00:60:01

Case 2:20-cv-04038-NKL Document 1-1 Filed 03/06/20 Page 26 of 26

 
